          ,.
•   C,



    AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I ofl



                                               UNITED STATES DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                               JUDGMENT IN A CRIMINAL CASE
                                               V.                               (For Offenses Committed On or After November 1, 1987)


                        Mario Efrain Chavez-Cortes                              Case Number: 3:20-mj-20534

                                                                                Lupe C Rodriguez
                                                                                Defendant's Attorne


    REGISTRATION NO. 9488 7298                                                                                FILED
    THE DEFENDANT:
                                                                                                                MAR O9 2020
     0 pleaded guilty to count( s) 1 of Complaint
         D was found guilty to count(s)                                              --· CLERK   US DISTRICT COURT   .
                                                                                              .. ,....., ..
           after a plea of not guilty.                                               BY                         DEPUTY
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                           Nature of Offense                                                  Count Number(s)
    8:1325                                    ILLEGAL ENTRY (Misdemeanor)                                        1
     •         The defendant has been found not guilty on count(s)
                                                                             -------------------
     •         Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term . of:I .
                                  \   /
                                  /
                                    51    \
                                              TIME SERVED                    • _________ days
         0 Assessment: $10 WAIVED                     0 Fine: WAIVED
     0 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Monday, March 9, 2020



    Received
                    - -~------
                    DUSM
                                                                              UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                    3 :20-mj-20534
